Citation Nr: 1132704	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-42 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of nasal fracture, to include epistaxis (chronic nosebleeds) and headaches.

2.   Entitlement to an additional compensable rating for deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for residuals of nasal fracture, effective August 15, 2006, and assigned an initial disability rating of 10 percent.  A timely Notice of Disagreement was filed by the Veteran in December 2007.

The Veteran and a friend testified at a July 2011 Central Office hearing held at the Board's offices in Washington, D.C.  A transcript of those proceedings has been associated with the record.

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for nasal scar and dorsal nasal depression, both to include as secondary to residuals of nasal fracture, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that a March 2011 letter from Dr. K.W.D. identifies the Veteran as a patient in his office and states that he has treated the Veteran on more than one occasion for "significant nasal septal deviation with a small perforation in his septum."  Records from Dr. K.W.D. which have been associated with the claims file consist solely of a February 2010 treatment record and the aforementioned March 2011 letter.  Further, no documented efforts have been made to obtain the complete treatment records from Dr. K.W.D.'s office.  Efforts in that regard should be made.  Additionally, the RO should contact the Veteran and request that he identify the names and addresses for any private or VA medical facilities that have treated his nasal fracture since March 2011.  Efforts should also be made to obtain any additional records identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).

As discussed in the introductory section of this remand, service connection for residuals of a nasal fracture was granted, effective August 15, 2006, in an October 2007 rating decision.  In the rating decision, the RO explained that the assigned disability rating was based solely on the recurrent epistaxis (nosebleeds), and not upon airway obstruction.  The RO noted that the rating schedule does not provide specific criteria for epistaxis and explained, that by analogy, the Veteran's epistaxis was being rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513, which are the criteria for rating sinusitis disabilities.  The RO determined that in-service surgery "nicely took care of" any airway obstruction; hence, the RO apparently determined that the Veteran's residuals of nasal fracture did not include airway obstruction at that time.  As such, the RO did not use the criteria under DC 6502 to rate the Veteran's disability.

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. § 4.14 (2009).  To do so would overcompensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2009).  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed. Esteban, 6 Vet. App. 259.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  In this case, where the disability rating assigned for the Veteran's residuals of nasal fracture has thus far been limited to epistaxis, assigning a separate disability rating for deviated septum, on the basis of airway obstruction, is appropriate.

Toward that end, evidence associated with the record after the RO's October 2007 rating decision suggest the development of airway obstruction due to the development of a depression deformity attributable to the Veteran's nasal fracture.  At a May 2008 VA treatment, the Veteran reported that he felt as though the bridge of his nose had been dipping inside.  A November 2008 VA examination revealed a transverse crease on the dorsum of the nose that resulted in an obvious depression deformity of the dorsum of the nose.  At a February 2009 VA otolaryngology consultation, examination again revealed a depressed nasal scar and residual deviated nasal septum.  Apparently, the extent of the findings were such that the examining physician recommended to the Veteran that he consider revision rhinoplasty and a possibility of an open rhinoplasty procedure with possible tissue grafting of the depressed scar area.  At a January 2010 VA treatment, an examination of the nose revealed a "poly beak deformity" with "dynamic collapse of the left NV."  Despite these objective findings, none of these treatment records provide an opinion as to the extent of any resulting airway obstruction.

Additionally, the Board notes that the Veteran's reported symptoms include recurring headaches, as reported in his April 2009 statement and July 2011 hearing testimony.  In his April 2009 statement, the Veteran asserted his belief that his headaches were among residual symptoms resulting from his nasal fracture.  At his July 2011 hearing, he testified that his headaches occurred once or twice a month, half of which required him to lie down.  Neither the post-service treatment records nor the VA examination reports from September 2007 or November 2008 offer an opinion as to the frequency of the Veteran's headaches, nor do they offer an opinion as to whether the Veteran's reported headaches are associated with his nasal fracture.

The Board notes that headaches are included among the criteria under DC 6513, which has been the basis of the Veteran's initial 10 percent disability rating for his service-connected residuals of nasal fracture.  As such, to the extent that the Veteran's headaches are shown to be etiologically related to his nasal fracture, the frequency of the headaches may serve as a basis for a higher disability rating for the Veteran's residuals of nasal fracture.

The Veteran should be afforded a new VA examination to determine whether the Veteran's deviated septum has resulted in an airway obstruction.  Specifically, the examiner should be requested to provide an opinion as to whether the Veteran's deviated nasal septum has resulted in a 50 percent obstruction of the nasal passages on both sides, or alternatively, has resulted in a complete obstruction of the nasal passage on at least one side.  The examiner should also be asked to provide an opinion as to whether the Veteran's reported headaches are etiologically related to his in-service nasal fracture.  Based upon the examiner's review of the claims file and a medical history obtained from the Veteran, the examiner should also provide the frequency of the Veteran's headaches since their initial onset.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to an initial disability rating in excess of 10 percent for residuals of nasal fracture, to include epistaxis and headaches, and for entitlement to an additional compensable disability rating for deviated nasal septum.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which pertain to treatment for his deviated nasal septum and to schedule the Veteran for a VA examination to determine the extent of airway obstruction caused by his deviated nasal septum, the nature, etiology, and extent of his reported headaches, and the extent of his recurring epistaxis.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of Dr. K.W.D. and any private and/or VA medical providers that have rendered treatment for his deviated nasal septum since March 2011.

2.  Then, the RO should contact Dr. K.W.D. and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the current severity of the Veteran's deviated septum and associated residuals, including epistaxis and headaches.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file (to include the Veteran's service treatment records, claims submissions, post-service VA and private treatment records, and Central Office hearing transcript), the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer opinions as to:

(a)  whether the Veteran's deviated nasal septum has resulted in obstruction of the nasal passages on either side, and if so, whether there is a 50 percent obstruction of the nasal passages on both sides, or alternatively, a 100 percent obstruction of either nasal passage; and

(b) whether it is at least as likely as not (i.e., is at least a 50 percent likelihood) that the Veteran's headaches are etiologically related to his deviated nasal septum.  If such an etiological relationship exists, then the examiner should determine the approximate date of onset of the headaches, the number of times per year that they have occurred since onset, and the number of incapacitating episodes, if any, caused by the headaches; and

(c) the frequency and duration of episodes of the Veteran's epistaxis.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and detailed supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for residuals of nasal fracture, to include epistaxis and headaches and to an additional compensable disability rating for deviated nasal septum should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



